1
2
3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    STEVEN BRADLEY HODGES,                               Case No. 3:18-cv-00052-MMD-CBC
7                                           Plaintiff,                   ORDER
8            v.
9    TIMOTHY FILSON, et al.,
10                                     Defendants.
11
12          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

13   a state prisoner. On October 26, 2018, the Court issued an order dismissing the first

14   amended complaint with leave to amend and directed Plaintiff to file a second amended

15   complaint within thirty days. (ECF No. 7 at 5-6.) The thirty-day period has now expired,

16   and Plaintiff has not filed a second amended complaint or otherwise responded to the

17   Court’s order.

18          District courts have the inherent power to control their dockets and “[i]n the

19   exercise of that power, they may impose sanctions including, where appropriate . . .

20   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

21   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

22   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

23   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissing case for

24   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

25   (dismissing case for failure to comply with an order requiring amendment of complaint);

26   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissing case for failure to

27   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

28   v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissing case for failure to
1    comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
2    (dismissing case for lack of prosecution and failure to comply with local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing its docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors weighing in favor
17   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
20   at 1424. The Court’s order requiring Plaintiff to file a second amended complaint within
21   thirty days expressly stated: “It is further ordered that if Plaintiff fails to file a second
22   amended complaint curing the deficiencies outlined in this order within thirty days, this
23   action shall be dismissed without prejudice.” (ECF No. 7 at 6.) Thus, Plaintiff had
24   adequate warning that dismissal would result from his noncompliance with the Court’s
25   order to file a second amended complaint within thirty days.
26          It is therefore ordered that this action is dismissed without prejudice based on
27   Plaintiff’s failure to file a second amended complaint in compliance with this Court’s
28   October 26, 2018, order.



                                                  -2-
1          It is further ordered that Plaintiff’s motion to proceed in forma pauperis (ECF No.
2    1) is denied as moot.
3          The Clerk of Court is instructed to enter judgment accordingly and close this case.
4
5          DATED THIS 4th day of December 2018.
6
7                                                   MIRANDA M. DU
                                                    UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -3-
